Case 1:19-cr-10082-DPW Document 30 Filed 02/21/20 Page 1of1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA Criminal No. 19-CR-10082-DPW

Count One: Federal Programs Bribery

V. (18 U.S.C. § 666)

XIAONING SUI,

Defendant.

WAIVER OF INDICTMENT
I, Xiaoning Sui, the above-named defendant, who is accused of federal programs bribery,
being advised of the nature of the charges, the proposed Information, and my rights, hereby waives
in open court on February 21, 2020 prosecution by indictment and consent that the proceeding may

be by Information instead of by Indictment.

Xiaoning Sui
Defendant

)itek key

Martin Weinberg, Esq.
Attorney for Defendant

Before: Ap ii Aydt

DOUGLAS P. WOODLOCK
United States District Judge

 

 

 
